     Case 1:18-cv-00284-KD-MU Document 129 Filed 10/09/18 Page 1 of 14



                   IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

d’AMICO DRY d.a.c.                           :
f/k/a d’Amico Dry Limited

      Plaintiff,                             :

v.                                           :      Civil Action No. CV-18-284

NIKKA FINANCE, INC.,          :                          IN ADMIRALTY
as Owner of the                                   ORAL ARGUMENT REQUESTED
M/V SEA GLASS II,
PRIMEBULK SHIPMANAGMENT LTD,
BULKNAV INC., PAUL CORONIS,
NIKOLAOS CORONIS, AND PRIMERA

      Defendants.                            :

                       RENEWED MOTION TO COMPEL

      Plaintiff d’Amico Dry d.a.c., f/k/a d’Amico Dry Ltd. (“d’Amico”) by its

attorneys, Maynard Cooper & Gale and Tisdale Law Offices, LLC, hereby moves

this Honorable Court for an order directing Defendant Nikka Finance, Inc. to (1)

produce the documents requested in Plaintiff’s First Requests for Production of

Documents, served July 12, 2018, and in Plaintiff’s Second Requests for Production,

served September 7, 2018; and (2) produce a more detailed affidavit of Paul Coronis,

explaining the steps taken to search for the many central documents Nikka claims

to be missing. (See Notices of Filing, attached hereto as Exhibit 1.) For the reasons

that follow, and those set forth in the attached affidavit of Thomas L. Tisdale

(Exhibit 3 passim), which are hereby expressly incorporated by reference, Plaintiff




{04606367.1}                             1
      Case 1:18-cv-00284-KD-MU Document 129 Filed 10/09/18 Page 2 of 14



respectfully insists that Nikka be ordered to comply with the discovery practice of

this Court and the edicts of the Federal Rules of Civil Procedure.

I.    Introduction.

       1.     Plaintiff served Nikka with its discovery requests (specifically,

Requests for Production) on July 12, 2018, and September 7, 2018. (See Exhibit A.)

      2.      This Court’s Amended Rule 16(b) Scheduling Order (Doc. 107)

explains that “[a]ll discovery is to be completed on or before October 5, 2018.” (Id.

at ¶ 3 (bold emphasis in original).) The Order also provides that all responses to

propounded discovery are due 20 days after service. (Id. at ¶ 9(d).)

      3.      After repeated prodding from Plaintiff, Nikka finally served its

Responses to Plaintiff’s First Set of Requests for Production on August 8, 2018,

almost a month after being served with Plaintiff’s discovery requests. (See E-mails

between T. Tisdale and W. Bennett, attached hereto as Exhibit 2; Nikka’s

Responses to Plaintiff’s First Set of Requests for Production, attached as Exhibit E

to Affidavit of Thomas L. Tisdale (Exhibit 3); Memorandum of Specific Discovery

Deficiencies, attached as Exhibit J to Tisdale Affidavit (Exhibit 3).)

      4.      In its Responses, Nikka failed to provide any of the requested

documents or information, merely making blanket, conclusory objections and

referring Nikka to documents produced in the New York Action. (See Nikka’s

Responses to Plaintiff’s First Set of Discovery Requests, (Exhibit E to Tisdale

Affidavit (Exhibit 3).) Nikka continued its scheme to defraud Plaintiff and others by

stating that it does not have custody and/or control of its alter egos’ documents,



{04606367.1}                               2
      Case 1:18-cv-00284-KD-MU Document 129 Filed 10/09/18 Page 3 of 14



without even stating that it had reviewed its records or exhausted efforts to obtain

such documents (Id. at ¶¶ 3-8, 10-11, 14-15, 17-18, 24-26, 28.) In other Responses,

Nikka revealed that it had emplaced nonsensical and unsupportable time

limitations on Plaintiff’s discovery efforts, stating that “discovery is limited to the

time period of September 2, 2008, to June 19, 2009 . . . .” (Id. at ¶¶ 1-2, 6, 8-9, 12-14,

16-30.) Many of these Responses came in answer to Requests limited by timelines

specifically within Nikka’s self-designated date limitations, further marking the

disingenuousness of Nikka’s approach to this Court’s discovery rules. Further

highlights include (1) a completely derelict statement that “necessaries” is too vague

a word in the ship provision context of Request 19, (see id. at ¶ 19); (2) the bizarre,

unsupported statement that “the shipbuilding contract for the M/V SEAGLASS II,”

which will likely show corporate signatories and perhaps some of the corporate

structure of Defendant Nikka and its alter egos, “is irrelevant and would not lead to

discoverable information on the issues before this court” (see id. at ¶ 13); and (3) the

conclusory statement that “the payment of charter hire is irrelevant to the issue of

whether Primera had dominion and control over Nikka.” (Id. at ¶ 22.)

      5.      Undersigned New York counsel for Plaintiff attempted a good-faith

conference regarding Nikka’s untimely and cynically incomplete discovery

responses, including an August 9, 2018, telephone conference between counsel for

Nikka and undersigned New York counsel. During this conference, undersigned

New York counsel informed counsel for Nikka of the unacceptable nature of its

Responses, discussing the various specific shortcomings contained within Plaintiff’s



{04606367.1}                                3
        Case 1:18-cv-00284-KD-MU Document 129 Filed 10/09/18 Page 4 of 14



Memorandum of Specific Discovery Deficiencies. (See Exhibit I to Tisdale Affidavit

(Exhibit 3).)1 In response, counsel for Nikka explained that he would confer with his

client again and advise within 24 hours—a deadline the parties later changed to

Monday, August 13, 2018, when counsel for Nikka asked for a short extension given

the time difference in Greece. Counsel for Nikka did not, however, contact

undersigned New York counsel as promised.

        6.     On August 20, 2018, Plaintiff’s New York counsel e-mailed Nikka’s

New York counsel a list of deficiencies in their production efforts, detailing

Plaintiff’s belief in the existence of documents claimed to have gone missing (or to

have never existed at all) by Nikka. (See Exhibit F to Tisdale Affidavit (Exhibit 3)

passim.)

        7.     On August 31, 2018, Nikka supplemented its responses to Plaintiff’s

First Set of Requests for Production. (See Nikka’s Amended Responses to Plaintiff’s

First Set of Requests for Production, attached as Exhibit G to Tisdale Affidavit

(Exhibit 3).) Few new documents were produced, however. (See id.; Affidavit of

Thomas L. Tisdale, attached hereto as Exhibit 3, at ¶ 17.)

        8.     As a result of this lack of production and the attendant inability to

prepare for a meaningful examination of the witness, the deposition of Paul Coronis

previously set for September 4, 2018, was cancelled. (Tisdale Affidavit (Exhibit 3) at

¶ 18.) Plaintiff’s New York counsel again attempted to resolve the discovery dispute

with Nikka’s New York counsel, to no avail. (See E-mail from T. Tisdale to W.



1   The Memorandum itself was not provided to Nikka’s counsel.
{04606367.1}                              4
      Case 1:18-cv-00284-KD-MU Document 129 Filed 10/09/18 Page 5 of 14



Bennett dated September 1, 2018, attached as Exhibit H to Tisdale Affidavit

(Exhibit 3).)

       9.       The parties came before the Court for an informal conference on

September 6, 2018. (See Minute Entries on September 6, 2018; Id. at ¶ 19.) There,

Nikka’s counsel was provided with a list of all outstanding documents. (See Exhibit

I to Tisdale Affidavit (Exhibit 3).)

       10.      On September 7, 2018, Plaintiff served Nikka with an additional five

requests for production (Plaintiff’s Second Set of Requests for Production). (See

Tisdale Affidavit (Exhibit 3) at ¶¶ 21-22; Exhibit J to Tisdale Affidavit (Exhibit 3).)

       11.      Nikka was given ten days to supplement its responses to Plaintiff’s

First Set of Requests for Production, and twenty days to answer this Second Set of

Requests for Production. (See id. at ¶ 22.) Despite this, Nikka only responded to the

Second Set of Requests for Production on September 25, 2018. (Id.; Exhibit K to

Tisdale Affidavit (Exhibit 3).) Nikka’s responses were, again, insufficient. (Id. at ¶¶

22-25.)

       12.      On October 1, 2018, undersigned New York counsel sent Plaintiff’s

New York counsel a letter detailing the various deficiencies in Nikka’s discovery

responses (both relating to Plaintiff’s first and second set of discovery requests), and

the parties held a “meet and confer” conference. (See E-mail from T. Tisdale to W.

Bennett dated October 1, 2018, attached hereto as Exhibit 4.)

       13.      Among these deficiencies are (1) Nikka’s representation(s) that no

documents relating to Nikka’s purchase and/or acquisition of the M/V SEAGLASS



{04606367.1}                               5
      Case 1:18-cv-00284-KD-MU Document 129 Filed 10/09/18 Page 6 of 14



II, could be located; (2) the insufficient nature of the affidavit of Paul Coronis; (3)

Nikka’s insufficient certification that it made reasonably inquiries prior to denying

various requests for admission; and (4) the failure to schedule the deposition(s) of

Mr. Paul Coronis. (See id.)

       14.     On October 5, 2018, the parties and the Court held an informal

telephone conference regarding the outstanding discovery issues. (See Doc. 128.)

During that conference, the Court informed Plaintiff that, unfortunately, the filing

of a formal motion to compel was indicated if the parties could not agree to the

above-referenced dispute(s) regarding document production. After the conference,

the Court entered an order extending various deadlines and declaring that Nikka’s

Answers to Plaintiff’s Requests for Admission 5, 14, 16, and 19 were ‘insufficient

under Rule 36(a)(4) . . . .” (See id. at pp. 1-3.)

       15.     The Court’s order of October 5, 2018, contains the observation that,

regarding Nikka’s deficient responses to Plaintiff’s requests for production and the

insufficient Coronis Affidavit, “now is the time for d’Amico to file a written motion

to compel.” (Id. at ¶ 2.)

II.    Nikka Has        Waived      Its   Objection   to   Plaintiff’s   Requests    for
       Production.

       A party typically has thirty (30) days to timely respond to a discovery

request. Courts have the power to create a shorter time to respond. See FED. R. CIV.

P. 34(2)(A). In the Court’s Expedited Rule 16(b) Scheduling Order, under Section

9(d) Discovery Limits, the Court states: “Responses are due within twenty (20) days

of service.” (Doc. 46 at p. 3.) Plaintiff served Nikka with its First Set of Requests for

{04606367.1}                                  6
      Case 1:18-cv-00284-KD-MU Document 129 Filed 10/09/18 Page 7 of 14



Production on July 12, 2018. Nikka, however, did not respond to d’Amico’s discovery

request until August 8, 2018, some twenty-eight (28) days after it had been served

with discovery, a clear violation of the Court’s Order. As a result, Nikka’s objections

have been waived, especially those relating to relevance. Nikka should be ordered to

comply with d’Amico’s discovery requests.

      Failure to comply with discovery demands within the time allotted

constitutes a waiver of any objections to the requests. “There is substantial legal

precedent supporting the general rule that if a party fails to respond in writing

within [the time limit] of being served with a request for production of documents, it

is appropriate for the court to find that the party’s objections are waived, unless the

court finds good cause and excuses that failure.” Enron Corp. Sav. Plan v. Hewitt

Assocs., L.L.C., 258 F.R.D. 149, 156 (S.D. Tex. 2009). In Hall v. Siemens VDO

Automotive Electronic Corporation, No. 06-1208, 2008 WL 11380088, at *2 (N.D.

Ala. Mar. 31, 2008), the court held that, since the party on which discovery was

served did not respond within the deadline, “as a procedural matter, then, [the

served party’s] objections are waived. . . .” Id. at *2 (N.D. Ala. Mar. 31, 2008). “The

law is clear that when there has been no timely response to requests, all objections

are waived.” Plaintiff B v. Francis, No. 5:08-79, 2009 WL 347750, at *1 (N.D. Fla.

Feb. 11, 2009) (citing Perry v. Golub, 74 F.R.D. 360, 363 (N.D. Ala. 1976)) (emphasis

in original). In Daniel v. Chase Bank USA, N.A., No. 3:07-009, 2008 WL 11334026

(N.D. Ga. Apr. 9, 2008), because the plaintiff failed to show why his untimely

responses “should not result in waiver,” his objections were considered waived. The



{04606367.1}                              7
       Case 1:18-cv-00284-KD-MU Document 129 Filed 10/09/18 Page 8 of 14



court noted that “as a general rule, when a party fails to object timely to discovery

requests, such objections are waived.” Id. at *1 (quoting United Steelworkers of Am.,

AFL-CIO-CLC v. Ivaco, No. 1:01-0426, 2002 WL 31932875, at *4 (N.D. Ga. Jan. 13,

2003)). The Daniel court explained that, without this waiver stipulation, litigants

could simply ignore discovery deadlines free of consequence. Id.; see also Krewson v.

City of Quincy, 120 F.R.D. 6, 7 (D. Mass. 1988). In Anderson v. Georgia-Pacific Wood

Products, LLC, No. 2:11-110, 2012 WL 2998344 (M.D. Ala. July 23, 2012), the court

held that the plaintiff waived his objection by not timely objecting to the production

requests. Id. at *5. The courts of this nation form an echo chamber around this

principle. See, e.g., Henry v. Nat'l Hous. P'ship, No. 106-008, 2007 WL 2746725, at

*1 (N.D. Fla. Sept. 18, 2007) (defendant’s failure to file timely objections constituted

waiver of the objections); Hartford Fire Ins. Co. v. Mitchell Co., No. 08-0623-KD-N,

2010 WL 11425325, at *3 (S.D. Ala. July 15, 2010) (“As Hartford has made no other

timely objections to these discovery requests, TMC's Motion to Compel is due to be

granted.”); Varrecchio v. Horizon S. Homeowners Ass'n, Inc., No. 5:08-83, 2008 WL

4683863, at *1 (N.D. Fla. Oct. 20, 2008) (waiver for failure to file timely objections).

Nikka has waived its objections by failing to respond in a timely matter to

Plaintiff’s expedited discovery requests, and now has waived its objections thereto.

III.   Nikka’s Pattern of Dilatory Discovery Conduct.

       A.    Nikka’s Facile Attempt to Enforce an Arbitrary Timeline
             Limiting Its Discovery Obligations.

       As detailed supra in Section I, several of Nikka’s initial objections asserted

that the relevant period for discovery is limited to the time period of September 2,

{04606367.1}                               8
      Case 1:18-cv-00284-KD-MU Document 129 Filed 10/09/18 Page 9 of 14



2008, to June 19, 2009. (See Exhibit F to Tisdale Affidavit (Exhibit 3) at ¶¶ 1-2, 6, 8-

9, 12-14, 16-30.) This statement appears to be based upon Nikka’s interpretation of

the Court’s Order dated July 5, 2018 (Doc. 40). There, the Court indeed stated that

“the relevant time period for analyzing dominion and control is between September

2, 2008, when d’Amico and Primera entered into the FFA and at the latest June 19,

2009 when the English Judgment was entered.” (Doc. 40 at p. 13.) As specifically

noted by the Court, however, this time period was for the Court’s initial

determination of dominion and control between Nikka and Primera. The Court

stated, right after the language selected by Nikka: “Accordingly, the following

analysis focuses on this time period.” (Id.) Nikka’s guileful attempt to extend this

Court’s unconnected statement into a hard discovery time limit was unacceptable,

has unnecessarily delayed and complicated the discovery phase of this litigation,

and remains exemplary of Nikka’s wayward approach to this litigation, the

discovery process, and the rightful jurisdiction of this Honorable Court.

      B.      Nikka’s Fatuous Relevancy Objections.

      Next, despite the maxim that “[a] request for discovery should be considered

relevant if there is any possibility that the information sought may be relevant to

the claim or defense of any party,” Equal Employment Opportunity Comm'n v.

AutoZone, Inc., No. 06-0607-KD-C, 2007 WL 9717741, at *2 (S.D. Ala. Aug. 3, 2007)

(citations and quotations omitted), Nikka levied the most spurious of relevancy

objections against several of Plaintiff’s discovery requests in an attempt to stall and

prevent Plaintiff from obtaining information critical to its prosecution of this



{04606367.1}                               9
     Case 1:18-cv-00284-KD-MU Document 129 Filed 10/09/18 Page 10 of 14



matter. To wit, Plaintiff asked for, in Requests Nos. 13 and 22, the vessel building

contract for the M/V SEAGLASS II and for each other vessel, if any, of which Nikka

was or is the registered owner (Request No. 13) and copies of all invoices and

payments to Primera or Primebulk from 2008 to present for services or expenses

related to the M/V SEAGLASS II (Request No. 22). (See Memorandum of Specific

Discovery Deficiencies, attached as Exhibit I to Tisdale Affidavit (Exhibit 3) at ¶¶

13, 22; Exhibit F to Tisdale Affidavit (Exhibit 3).) Nikka objected on relevancy

grounds to both of these Requests. (See id.)

      Such documents, however, have more than a possibility of relevance to the

claim. Relevancy “has been construed broadly to encompass any matter that bears

on, or that reasonably could lead to other matter that could bear on, any issue that

is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351

(1978); Hartford Fire Ins. Co. v. Mitchell Co., No. 08-0623-KD-N, 2010 WL

11425325, at *1 (S.D. Ala. July 15, 2010). “[R]elevance should be broadly

interpreted ‘to mean matter that is relevant to anything that is or may become an

issue in the litigation.’” Hartford Fire Ins. Co., 2010 WL 11425325, at *1 (S.D. Ala.

July 15, 2010) (quoting Oppenheimer Fund, 437 U.S. at 351). Further, “[r]ule 26,

quite simply, ‘sets forth a very low threshold for relevancy,’ and ‘[t]hus, the court is

inclined to err in favor of discovery rather than against it.’” Miller v. MP Glob.

Prod., LLC, No. 12-00747-KD-N, 2014 WL 1017887, at *2 (S.D. Ala. Mar. 17, 2014)

(quoting Kipperman v. Onex Corp., No. 1:05–1242, 2008 WL 1902227, at *10 (N.D.

Ga. Apr. 25, 2008)). Such discovery feuds are just a sample of Nikka’s overall affect



{04606367.1}                              10
      Case 1:18-cv-00284-KD-MU Document 129 Filed 10/09/18 Page 11 of 14



when setting about meeting its obligations under the Federal Rules of Civil

Procedure.

IV.    Nikka Cannot Claim that It Does Not Have Custody and Control
       Over Certain Documents.

       In its Responses, Nikka states: “Nikka is not in possession, custody, or

control of non-party [named party’s] corporate documents.” (See Exhibit F to Tisdale

Exhibit (Exhibit 3) at ¶¶ 3-8, 10-11, 14-15, 17-18, 24-26, 28.) Under Rule 34 of the

Federal Rules of Civil Procedure, however, “a party must produce documents in

response to a request for production where those documents are ‘in the responding

party's possession, custody, or control[.]’” Costa v. Kerzner Int'l Resorts, Inc., 277

F.R.D. 468, 470 (S.D. Fla. 2011) (quoting FED. R. CIV. P. 34(a)). The term “control”

however, “does not require that a party have legal ownership or actual physical

possession of the documents at issue.” Id. Instead, documents are under a party’s

control when “that party has the ‘right, authority, or practical ability to obtain the

materials sought on demand.’” Id. (quoting Desoto Health & Rehab, L.L.C. v.

Philadelphia Indem. Ins. Co., No. 09–599, 2010 WL 4853891, at *3 (M.D. Fla. Nov.

22, 2010)). “In addition, a corporate party may be required to produce documents

within the possession, custody, or control of a sister corporation or other corporate

affiliate.” Anz Advanced Techs. v. Bush Hog, LLC, No. 09-00228-KD-N, 2011 WL

814663, at *9 (S.D. Ala. Jan. 26, 2011), report and recommendation adopted sub

nom. Anz Advanced Techs., LLC v. Bush Hog, LLC, No. 09-00228-KD-N, 2011 WL

814612 (S.D. Ala. Mar. 3, 2011). Control has been broadly interpreted to include a

“practical ability to obtain the materials on demand.” Id. (internal quotations

{04606367.1}                             11
     Case 1:18-cv-00284-KD-MU Document 129 Filed 10/09/18 Page 12 of 14



omitted). Therefore, “[t]he specific form of the corporate relative does not matter,

rather, practical considerations such as common relationships and shared

ownership or management dictate whether a party can be held responsible for the

production of its affiliate's materials.” Id. (internal quotations omitted); see also In

re Sergeeva, No. 113-03437 2013 WL 12169388, at *9 (N.D. Ga. Nov. 22, 2013)

(quoting Anz Advanced Techs., 2011 WL 814663 at *9).

       By order dated September 7, 2018, the Court instructed the parties that the

“control of the responsive party” includes “information the responding party can

obtain on demand, for instance, from its bank, accountant, or affiliated

corporations.” (Doc. 107 at pp. 4-5 (citing Bush Hog).) The Court specifically added

that “‘[t]he specific form of the corporate relative does not matter, rather practical

considerations such as common relationships and shared ownership or management

dictate whether a party can be held responsible for production of its affiliate’s

materials.’” (Id. at p. 5 (citing Bush Hog).) Following the mandate of Bush Hog, the

documents which d’Amico seeks are well within Nikka’s control. (See Tisdale

Affidavit (Exhibit 3) at ¶¶ 20-26.) Put frankly, Nikka’s assertions that (1) it does not

have such documents in its possession or control and (2) it does not have the ability

to obtain these documents as a practical reality are simply not believable—

especially when considering Nikka’s ongoing efforts to blackguard this Court’s

orders and rightful jurisdiction and to evade honoring its nearly decade-long debt to

Plaintiff.




{04606367.1}                              12
     Case 1:18-cv-00284-KD-MU Document 129 Filed 10/09/18 Page 13 of 14



      In a nutshell, Nikka’s tact has been to delay the production of, lodge spurious

objections regarding, and basely deny the very existence of the many documents

that, as a practical and business reality, simply must be in the Bush Hog control of

Nikka. Nikka has clearly chosen to elect a strategy wherein, if it continues its

chorus of “we don’t have x document,” this Court will accept its statements at face

value, without a full inquiry into Nikka’s duties under Rule 37(c) of the Federal

Rules of Civil Procedure. See FED. R. CIV. P. 37(c) (setting forth a party’s obligations

in answering discovery requests, and penalties for the failure to meet them).

V.    Conclusion.

      For all of the reasons discussed above and those stated in the affidavit of

Thomas L. Tisdale (Exhibit 3), Plaintiff’s Motion to Compel is due to be granted.

Nikka’s dilatory and cynical behavior during the discovery phase of this collection

lawsuit should not be rewarded.

                                        (s) Thomas S. Rue
                                        Thomas S. Rue (RUETH8241)
                                        J. Ben Segarra (SEGAJ6478)
                                        Attorneys for Plaintiff, d’Amico Dry d.a.c.,
                                        f/k/a d’Amico Dry Limited
                                        11 North Water Street, Suite 24290
                                        Mobile, Alabama 36602-5024
                                        Telephone: (251) 432-0001
                                        Facsimile: (251) 432-0007
                                        E-mail: true@maynardcooper.com
                                                 bsegarra@maynardcooper.com


OF COUNSEL:
MAYNARD, COOPER & GALE, P.C.




{04606367.1}                              13
     Case 1:18-cv-00284-KD-MU Document 129 Filed 10/09/18 Page 14 of 14



                                       /s/ Thomas L. Tisdale
                                      Thomas L. Tisdale (Pro Hac Vice)
                                      Attorney for Plaintiff, d/Amico Dry
                                      d.a.c., f/k/a d’Amico Dry Limited
                                      60 East 42nd Street, Suite 1638
                                      New York, New York 10165
                                      Telephone: (212) 354-0025
                                      Facsimile: (212) 869-0067
                                      E-mail:         ttisdale@tisdale-law.com
OF COUNSEL:
TISDALE LAW OFFICES, LLC



                         CERTIFICATE OF SERVICE

       I do hereby certify that I have on this 9th day of October, 2018, filed the
foregoing pleading with the Clerk of the Court via the CM/ECF Filing System,
which will automatically serve an electronic copy of same on all counsel of record.



                               /s/ Thomas S. Rue




{04606367.1}                            14
